               AIN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                       CIVIL ACTION FILE NO.: 5:19-CV-505


  AQUESTIVE THERAPEUTICS,               )
  INC.,                                 )
               Plaintiff                )
                                        )
                       v.               )
                                        )
  BIODELIVERY SCIENCES                  )
  INTERNATIONAL, INC.,                  )
                Defendant               )


                   COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff Aquestive Therapeutics, Inc. (“Aquestive”), by its undersigned

attorneys, hereby files this Complaint against Defendant BioDelivery Sciences

International, Inc. (“BDSI”) and alleges as follows:

                            NATURE OF THE ACTION

      1.      This is an action for infringement of United States Patent No. 8,765,167

(“the ’167 patent”), arising under the patent laws of the United States, Title 35 of the

United States Code.

      2.      Defendant BDSI markets and sells BELBUCA® (buprenorphine) buccal

film (“BELBUCA”), which is a pharmaceutical drug product that infringes at least

claims 13, 33, 39, 45, 52, 66, 73, 83, 89, 95-98, 100-103, 105, 107, 108, 117 and 118 of

the ’167 patent.




           Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 1 of 30
                                   BACKGROUND

        3.      BDSI submitted a New Drug Application (“NDA”) under 21 U.S.C.

§ 355(b)(2) (NDA No. 207932), seeking approval to manufacture, market and sell

BELBUCA throughout the United States, including in this Judicial District. BDSI’s

NDA was approved by the Food and Drug Administration (“FDA”) on October 23,

2015, for the management of pain severe enough to require daily, around-the-clock,

long-term opioid treatment and for which alternative treatment options are

inadequate. According to its own website, BDSI markets and sells its BELBUCA

product nationwide.

        4.      BDSI has had knowledge of the ’167 patent since at least October of

2014.        On September 22, 2014, Aquestive (together with Reckitt Benckiser

Pharmaceuticals, Inc. and RB Pharmaceuticals Limited) sued BDSI for infringement

of the ’167 patent for BDSI’s infringing Bunavail™ film product. The complaint was

served on October 13, 2014. On October 28, 2014, BDSI filed four separate petitions

for inter partes review (“IPR”) of the ’167 patent with the Patent Trial and Appeal

Board (“PTAB”). In particular, in IPR2014-00167, BDSI challenged claims 13, 33, 39,

45, 52, 59, 66, 73, 83, 89, 95–108, 117, and 118 of the ’167 patent. The PTAB declined

to institute BDSI’s petition on all of these claims, finding that BDSI could not

“establish[] a reasonable likelihood that it would prevail as to its challenges of claims

13, 33, 39, 45, 52, 59, 66, 73, 83, 89, 95–108, 117, and 118 of the ’167 patent on any of

the grounds presented in the Petition.” IPR2014-00167, Paper No. 6, p.31 (May 20,

2015 Decision Denying Institution).

                                         2
             Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 2 of 30
      5.      With full knowledge of the ’167 patent, and despite having been

previously sued for other products that infringe the ’167 patent, BDSI has willfully

launched BELBUCA, a new product that infringes the ’167 patent. In this case,

however, BDSI is subject to the one-year statutory bar under 35 U.S.C. § 315(b); and

consequently, BDSI cannot obtain an inter partes review of claims 13, 33, 39, 45, 52,

59, 66, 73, 83, 89, 95–108, 117, and 118 of the ’167 patent.

                                   THE PARTIES

      6.      Plaintiff Aquestive Therapeutics, Inc. is a Delaware corporation having

a principal place of business at 30 Technology Drive, Warren, New Jersey 07059.

      7.      Upon information and belief, Defendant BDSI is a Delaware corporation

having a principal place of business at 4131 ParkLake Ave., Suite 225, Raleigh, North

Carolina, 27612.

                           JURISDICTION AND VENUE

      8.      This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1331 and 1338(a).

      9.      Venue is proper in this Judicial District under 28 U.S.C. §§ 1391 and

1400(b) at least because BDSI has committed and continues to commit acts of patent

infringement in this District and has a regular and established place of business in

the Eastern District of North Carolina.

      10.     This Court has personal jurisdiction over BDSI at least because of, inter

alia, BDSI’s principal place of business in North Carolina; BDSI’s continuous and

systematic contacts with corporate entities within this Judicial District; BDSI’s

                                       3
           Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 3 of 30
purposeful availment of the benefits and protections of the laws of North Carolina;

and BDSI’s marketing and sales activities in this Judicial District, including but not

limited to, the substantial, continuous, and systematic distribution, marketing,

and/or sales of generic pharmaceutical products—including BELBUCA—to residents

of this Judicial District.

                                 THE ’167 PATENT

       11.    Aquestive is a specialty pharmaceutical company that uses its

proprietary PharmFilm® technology to deliver drugs in films. Through years of

research and development, Aquestive has obtained over 200 patents and several FDA

approvals.

       12.    On July 1, 2014, the ’167 patent, entitled “Uniform Films for Rapid-

dissolve Dosage Form Incorporating Anti-tacking Compositions,” was duly and

legally issued to inventors Garry L. Myers, Pradeep Sanghvi, Andrew Philip Verrall,

Vimala Francis, and Laura Moss. That patent was assigned to Aquestive. A true

and correct copy of the ’167 patent is attached as Exhibit A.

       13.    The ’167 patent generally relates to rapidly dissolving films that

incorporate anti-tacking agents and/or that contain an active component—such as a

drug—that is evenly distributed throughout the film. See, e.g., Exhibit A at Abstract.

Oral films have several advantages as alternatives to tablets, pills, and the like. See,

e.g., id. at 1:26-47.

       14.    The inventors of the ’167 patent conceived of pioneering improvements

in the making of films, improvements that enable uniform distribution of components

                                      4
          Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 4 of 30
therein and that prevent undesired aggregations of components in the final film

product. Their improvements are set forth in the claims of the ’167 patent. For

example, Claim 95 recites:

                  An oral film for delivery of a desired amount of an active
             component comprising:

                  an ingestible, water-soluble polymer matrix comprising a
             polymer selected from the group consisting of hydroxyethylcellulose,
             hydroxypropylcellulose and carboxymethyl cellulose and
             combinations thereof;

                   at least one anti-tacking agent comprising sodium benzoate;

                   a substantially uniform distribution of said desired amount of
             said active component within said polymer matrix,

                   wherein said active component is selected from the group
             consisting of cosmetic agents, pharmaceutical agents, vitamins,
             bioactive agents and combinations thereof,

                    said film being formed by a controlled drying process which
             rapidly forms a viscoelastic matrix to lock-in said active in place
             within said matrix and maintain said substantially uniform
             distribution;

                   wherein said film is self-supporting and the active component
             is substantially uniformly distributed, whereby said substantially
             uniform distribution is measured by substantially equally sized
             individual unit doses which do not vary by more than 10% of said
             desired amount of said active component.

      15.    Aquestive presently, and during all relevant times, owns all rights, title,

and interest to the ’167 patent, including the right to sue and to recover for any

current or past infringement of that patent.



                                     5
         Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 5 of 30
      16.    On January 13, 2017, Aquestive filed a complaint in the United States

District Court for the District of New Jersey against BDSI for infringement of the

’167 patent by BDSI’s BELBUCA product. After the case was transferred to this

Judicial District, BDSI filed a motion to dismiss the Complaint, which was granted

on August 6, 2019.     As a result, Aquestive’s Complaint was dismissed without

prejudice. See Aquestive Therapeutics, Inc. v. BioDelivery Sciences International, Inc.,

Civil Action No. 5:18-cv-514-D, Dkt. 99 (Aug. 6, 2019) (Dever, J.). As detailed herein,

the instant Complaint for Patent Infringement explains the details, as currently

known to Aquestive, of how the features of BDSI’s BELBUCA product infringe the

claims of the ’167 patent.

                  BDSI’S INFRINGING BELBUCA PRODUCT

      17.    BDSI makes, or directs the making of, BELBUCA. From January 6,

2012, through January 6, 2017, BDSI exclusively licensed to a third party all right to

develop and commercialize BELBUCA in the United States. In December 2016, BDSI

and the third party entered into an agreement effective January 6, 2017 terminating

the BELBUCA license, and all rights to develop and commercialize BELBUCA

reverted back to BDSI. See Exhibit B, October 31, 2017 Declaration of Mark Sirgo,

Civil Action No. 1:17-cv-01307-MSG, Dkt. 49 (Oct. 31, 2017).

      18.    BDSI directs all development, marketing, and promotional activities

relating to BELBUCA from its headquarters in Raleigh, North Carolina. See id.

      19.    BDSI currently markets, sells, and offers for sale BELBUCA in the

United States, for the management of pain severe enough to require daily, around-

                                     6
         Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 6 of 30
the-clock, long-term opioid treatment and for which alternative treatment options are

inadequate.

      20.     BELBUCA      uses    BDSI’s    BioErodible    MucoAdhesive      (“BEMA”)

technology which “consists of a small, bioerodible polymer film for application to the

mucosal membranes (inner lining of cheek).” See Exhibit C (BDSI BEMA webpage).

      21.     BELBUCA is a buccal film that provides transmucosal delivery of

buprenorphine hydrochloride, a partial opioid agonist.           See Exhibit D, FDA

Prescribing Information at 25.

      22.     BELBUCA buccal film is available in 75 mcg, 150 mcg, 300 mcg, 450

mcg, 600 mcg, 750 mcg, and 900 mcg dosage strengths.              See Exhibit D, FDA

Prescribing Information at 1.

      23.     The strength of each BELBUCA buccal film is dependent on the

buprenorphine concentration in the formulation and the surface area of the film. See

id. at 25. The film size and strength for each dosage is listed in the table below. Id.




      24.     The active ingredient in BELBUCA is buprenorphine hydrochloride. Id.

BELBUCA also contains carboxymethylcellulose sodium USP, citric acid anhydrous

USP, hydroxyethylcellulose NF, hydroxypropylcellulose NF, methylparaben NF,

                                     7
         Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 7 of 30
monobasic sodium phosphate anhydrous USP, peppermint oil NF, polycarbophil

USP, propylene glycol USP, propylparaben NF, sodium benzoate NF, sodium

hydroxide NF, saccharin sodium NF, titanium dioxide USP, vitamin E acetate USP,

yellow iron oxide, purified water USP, and TekPrintTM SW-9008 black ink (shellac

NF, black iron oxide NF). Id.

      25.    The FDA’s Approved Drug Products with Equivalence Evaluations

(commonly known as the Orange Book) listing for BELBUCA identifies four patents,

including United States Patent Nos. 8,147,866 (“the ’866 patent”), 9,655,843 (“the

’843 patent”), and 9,901,539 (“the ’539 patent”), all of which are assigned to BDSI.

True and correct copies of the ’866 patent, the ’843 patent, and the ’539 patent are

attached hereto as Exhibits E, F, and G.

      26.    The ’866 and ’843 patents describe manufacturing processes for films

containing buprenorphine, including mixing the ingredients for a backing layer

(Exhibit E at 19:21-39; Exhibit F at 19:50-20:2), mixing the ingredients for a

mucoadhesive layer (Exhibit E at 19:40-20:3; Exhibit F at 20:3-34), and the following

casting and drying procedures (Exhibit E at 20:4-13; Exhibit F at 20:35-44):

      The layers were cast in series onto a St. Gobain polyester liner. First,
      the backing layer was cast using a knife-on-a-blade coating method. The
      backing layer was then cured in a continuous oven at about 65 to 95° C.
      and dried. After two coating and drying iterations, an approximately 8
      mil (203 to 213 micrometers) thick backing layer is obtained.
      Subsequently, the mucoadhesive polymeric diffusion environment was
      cast onto the backing layer, cured in an oven at about 65 to 95° C. and
      dried. The devices were then die-cut by kiss-cut method and removed
      from the casting surface.



                                     8
         Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 8 of 30
       27.   The ’866 and ’843 patents further describe the ingredients used in the

films, including that the films contain sodium benzoate in an amount equal to “about

0.06% total formulation, by weight.” Exhibit E at 19:44; Exhibit F at 20:7-8.

       28.   The ’866 and ’843 patents further describe the use of polymers to slow

or stop the flux of medicament in the films such that “there is typically not free flux

of the medicament in all directions” (Exhibit E at 6:33-49; Exhibit F at 6:48-64), and

describes that the flux of medicament occurs only once the film is applied to mucosa

(see, e.g., Exhibit E at 6:40-45 and Exhibit F at 6:55-60 (“Upon mucoadministration,

a gradient is created between the mucoadhesive polymeric diffusion environment and

the mucosa, and the medicament flows from the mucoadhesive polymeric diffusion

environment, substantially in one direction towards the mucosa.”); Exhibit E at

15:24-27 and Exhibit F at 15:50-53 (“dissolution or erosion of the barrier environment

and/or backing layer primarily controls the directionality of medicament flow from

the device of the present invention after application to the mucosa”).

       29.   The ’539 patent describes the manufacturing process for BEMA films

containing buprenorphine, including mixing the ingredients for the mucoadhesive

layer (Exhibit G at 9:48-10:8), mixing the ingredients for the backing layer (Exhibit

G at 10:9-27), and the following casting and drying procedures (Exhibit G at 10:28-

38):

       The layers are cast in series onto a St. Gobain polyester liner. First, the
       backing layer is cast using a knife-on-a-blade coating method. The
       backing layer is then cured in a continuous oven at about 65° C. to 95°
       C. and dried. After two coating and drying iterations, an approximately
       8 mil (203 to 213 micrometers) thick backing layer is obtained.

                                     9
         Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 9 of 30
      Subsequently, the mucoadhesive polymeric diffusion environment is
      cast onto the backing layer, cured in an oven at about 65° C. to 95° C.
      and dried. The devices are then die-cut by kiss-cut method and removed
      from the casting surface.

      30.    The ’539 patent further describes the ingredients used in the BEMA

films, including that the BEMA films contain sodium benzoate in an amount equal to

“about 0.5% total formulation, by dry weight.” Exhibit G at 9:52.

      31.    The ’539 patent further describes the use of polymers to slow or reduce

the flux of medicament in BEMA films such that only “[u]pon oral mucosal

application, a gradient is created between the mucoadhesive polymeric diffusion

environment and the mucose, and the medicament flows from the mucoadhesive

polymeric diffusion environment, substantially in one direction towards the mucosa,

until the backing layer dissolves.” Exhibit G at 5:1-33.

                                   COUNT 1:
                         Infringement of the ’167 Patent

      32.    Aquestive incorporates each of the preceding paragraphs 1-31 as if fully

set forth herein.

      33.    BDSI has infringed, and continues to infringe the ’167 patent by making,

using, offering to sell, and/or selling within the United States, products that practice

the inventions of the ’167 patent, including, but not limited to BDSI’s BELBUCA

buccal film. BDSI’s BELBUCA buccal film literally infringe at least the following

valid and enforceable claims of the ’167 patent: 13, 33, 39, 45, 52, 66, 73, 83, 89, 95-

98, 100-103, 105, 107, 108, 117 and 118.



                                    10
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 10 of 30
      34.    More specifically, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 13 of the ’167 patent as follows:

             a. Claim 13 recites “[a]n oral film for delivery of a desired amount of
                an active component comprising.”
                i.   Regardless of whether the preamble is limiting, BDSI’s
                     BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film “is for oral buccal use.” See FDA
                     Prescribing Information at 4.
              iii.   BDSI’s BELBUCA buccal film “provides transmucosal delivery
                     of buprenorphine hydrochloride.” See FDA Prescribing
                     Information at 25.
              iv.    BDSI’s BELBUCA buccal film contains buprenorphine
                     hydrochloride as the active ingredient. See FDA Prescribing
                     Information at 25.
             b. Claim 13 further recites “an ingestible, water-soluble polymer
                matrix comprising at least one polymer selected from the group
                consisting of hydroxypropyl cellulose, hydroxypropylmethyl
                cellulose, hydroxyethyl cellulose, carboxymethyl cellulose,
                polyethylene oxide and combinations thereof;”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film uses BDSI’s BEMA “delivery
                     technology comprised of flexible, water soluble polymeric film.”
                     See Exhibit H, FDA Chemistry Review at 101.
              iii.   BDSI’s BELBUCA buccal film contains hydroxyethylcellulose
                     NF, hydroxypropylcellulose NF, and carboxymethylcellulose
                     sodium USP. See FDA Prescribing Information at 25.
             c. Claim 13 further recites “a substantially uniform distribution of
                said desired amount of said active component within said polymer

                                    11
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 11 of 30
       matrix, wherein said active component is selected from the group
       consisting of cosmetic agents, pharmaceutical agents, vitamins,
       bioactive agents and combinations thereof said film being formed by
       a controlled drying process which rapidly forms a viscoelastic
       matrix to lock-in said active in place within said matrix and
       maintain said substantially uniform distribution;”
        i.   BDSI’s BELBUCA buccal film literally infringes this
             limitation.
       ii.   BDSI’s BELBUCA buccal film contains buprenorphine
             hydrochloride as the active ingredient. See FDA Prescribing
             Information at 25.
      iii.   BDSI’s BELBUCA buccal film uses BDSI’s BEMA “delivery
             technology comprised of flexible, water soluble polymeric film.”
             See Exhibit H, FDA Chemistry Review at 101.
      iv.    BDSI’s BELBUCA buccal film contains a substantially uniform
             distribution of buprenorphine hydrochloride within the
             polymer matrix at least because, in approving BELBUCA, the
             FDA assessed the content uniformity of BELBUCA and found
             it sufficiently uniform. See, e.g., Exhibit H, FDA Chemistry
             Review at 6.
       v.    At least as described in paragraphs 26 and 29 above, BDSI’s
             BELBUCA buccal film is formed using a manufacturing
             process which involves mixing the ingredients together to
             make a flowable wet blend, and then casting the viscoelastic,
             wet blend of ingredients, the film matrix, onto a carrier which
             travels through an oven to dry the film into a sheet which is
             then cut into individual units, the specific details of which
             Aquestive has a good faith basis to believe will be shown by
             further discovery.

                            12
Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 12 of 30
               vi.   At least as described in paragraphs 26, 28, 29, and 31 above,
                     BDSI’s BELBUCA buccal film manufacturing process
                     maintains a high level of drug content uniformity by using a
                     controlled drying process, one aspect of which is to form a
                     polymeric matrix and lock the active component in place so
                     that it minimizes migration so that it does not result in a
                     disuniform film, the specific details of which Aquestive has a
                     good faith basis to believe will be shown by further discovery.
             d. Claim 13 further recites “an anti-tacking agent selected from the
                group consisting of Vitamin E, Vitamin E TPGS, and sodium
                benzoate, wherein said tacking agent is present in amounts of
                about 0.01% to about 20% by weight of said film.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film contains sodium benzoate NF.
                     See FDA Prescribing Information at 25.
              iii.   At least as described in paragraphs 27 and 30 above, BDSI’s
                     BELBUCA buccal film contains sodium benzoate NF in amount
                     of about 0.01% to about 20% by weight of the film, the specific
                     amount of which Aquestive has a good faith basis to believe will
                     be shown by further discovery.
      35.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 33 of the ’167 patent as follows:

             a. Claim 33 recites “[t]he film of claim 13, wherein said at least one
                polymer is hydroxyethyl cellulose.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 13 of the
                     ’167 patent for the reasons identified in paragraph 34, above.



                                    13
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 13 of 30
              iii.   BDSI’s BELBUCA buccal film contains hydroxyethylcellulose
                     NF. See FDA Prescribing Information at 25.
      36.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 39 of the ’167 patent as follows:

             a. Claim 39 recites “[t]he film of claim 13, wherein said at least one
                polymer is carboxymethyl cellulose.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 13 of the
                     ’167 patent for the reasons identified in paragraph 34, above.
              iii.   BDSI’s BELBUCA buccal film contains carboxymethylcellulose
                     sodium USP. See FDA Prescribing Information at 25.
      37.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 45 of the ’167 patent as follows:

             a. Claim 45 recites “[t]he film of claim 13, further comprising a
                buffer.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 13 of the
                     ’167 patent for the reasons identified in paragraph 34, above.
              iii.   BDSI’s BELBUCA buccal film contains monobasic sodium
                     phosphate anhydrous USP and sodium hydroxide NF. See FDA
                     Prescribing Information at 25.
      38.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 52 of the ’167 patent as follows:

             a. Claim 52 recites “[t]he film of claim 13, further comprising a
                sweetener.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.



                                    14
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 14 of 30
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 13 of the
                     ’167 patent for the reasons identified in paragraph 34, above.
              iii.   BDSI’s BELBUCA buccal film contains saccharin sodium NF.
                     See FDA Prescribing Information at 25.
      39.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 66 of the ’167 patent as follows:

             a. Claim 66 recites “[t]he film of claim 13, further comprising a
                flavoring agent.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 13 of the
                     ’167 patent for the reasons identified in paragraph 34, above.
              iii.   BDSI’s BELBUCA buccal film contains peppermint oil NF. See
                     FDA Prescribing Information at 25.
      40.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 73 of the ’167 patent as follows:

             a. Claim 73 recites “[t]he film of claim 13, further comprising a
                coloring agent.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 13 of the
                     ’167 patent for the reasons identified in paragraph 34, above.
              iii.   BDSI’s BELBUCA buccal film contains yellow iron oxide and
                     black iron oxide NF. See FDA Prescribing Information at 25.
      41.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 83 of the ’167 patent as follows:

             a. Claim 83 recites “[t]he film of claim 13, wherein the anti-tacking
                agent comprises sodium benzoate.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.

                                    15
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 15 of 30
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 13 of the
                     ’167 patent for the reasons identified in paragraph 34, above.
              iii.   BDSI’s BELBUCA buccal film contains sodium benzoate NF.
                     See FDA Prescribing Information at 25.
      42.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 89 of the ’167 patent as follows:

             a. Claim 89 recites “[t]he film of claim 13, wherein the active
                component comprises an active selected from the group consisting
                of an opiate, opiate derivative, analgesic and combinations thereof.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 13 of the
                     ’167 patent for the reasons identified in paragraph 34, above.
              iii.   BDSI’s BELBUCA buccal film contains buprenorphine
                     hydrochloride. See FDA Prescribing Information at 25.
      43.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 95 of the ’167 patent as follows:

             a. Claim 95 recites “[a]n oral film for delivery of a desired amount of
                an active component comprising:”
                i.   Regardless of whether the preamble is limiting, BDSI’s
                     BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film “is for oral buccal use.” See FDA
                     Prescribing Information at 4.
              iii.   BDSI’s BELBUCA buccal film “provides transmucosal delivery
                     of buprenorphine hydrochloride.” See FDA Prescribing
                     Information at 25.
              iv.    BDSI’s BELBUCA buccal film contains buprenorphine
                     hydrochloride as the active ingredient. See FDA Prescribing
                     Information at 25.
                                    16
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 16 of 30
    b. Claim 95 further recites “an ingestible, water-soluble polymer
       matrix comprising a polymer selected from the group consisting of
       hydroxyethyl cellulose, hydroxypropylcellulose and carboxymethyl
       cellulose and combinations thereof;”
       i.    BDSI’s BELBUCA buccal film literally infringes this limitation.
      ii.    BDSI’s BELBUCA buccal film uses BDSI’s BEMA “delivery
             technology comprised of flexible, water soluble polymeric film.”
             See Exhibit H, FDA Chemistry Review at 101.
     iii.    BDSI’s BELBUCA buccal film contains hydroxyethylcellulose
             NF, hydroxypropylcellulose NF, and carboxymethylcellulose
             sodium USP. See FDA Prescribing Information at 25.
    c. Claim 95 further recites “at least one anti-tacking agent comprising
       sodium benzoate;”
       i.    BDSI’s BELBUCA buccal film literally infringes this limitation.
      ii.    BDSI’s BELBUCA buccal film contains sodium benzoate NF.
             See FDA Prescribing Information at 25.
    d. Claim 95 further recites “a substantially uniform distribution of
       said desired amount of said active component within said polymer
       matrix, wherein said active component is selected from the group
       consisting of cosmetic agents, pharmaceutical agents, vitamins,
       bioactive agents and combinations thereof said film being formed by
       a controlled drying process which rapidly forms a viscoelastic
       matrix to lock-in said active in place within said matrix and
       maintain said substantially uniform distribution;”
        i.   BDSI’s BELBUCA buccal film literally infringes this
             limitation.
       ii.   BDSI’s BELBUCA buccal film contains buprenorphine
             hydrochloride as the active ingredient. See FDA Prescribing
             Information at 25.

                            17
Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 17 of 30
      iii.   BDSI’s BELBUCA buccal film uses BDSI’s BEMA “delivery
             technology comprised of flexible, water soluble polymeric film.”
             See Exhibit H, FDA Chemistry Review at 101.
      iv.    BDSI’s BELBUCA buccal film contains a substantially uniform
             distribution of buprenorphine hydrochloride within the
             polymer matrix at least because, in approving BELBUCA, the
             FDA assessed the content uniformity of BELBUCA and found
             it sufficiently uniform. See, e.g., Exhibit H, FDA Chemistry
             Review at 6.
       v.    At least as described in paragraphs 26 and 29 above, BDSI’s
             BELBUCA buccal film is formed using a manufacturing
             process which involves mixing the ingredients together to
             make a flowable wet blend, and then casting the viscoelastic,
             wet blend of ingredients, the film matrix, onto a carrier which
             travels through an oven to dry the film into a sheet which is
             then cut into individual units, the specific details of which
             Aquestive has a good faith basis to believe will be shown by
             further discovery.
      vi.    At least as described in paragraphs 26, 28, 29, and 31 above,
             BDSI’s BELBUCA buccal film manufacturing process
             maintains a high level of drug content uniformity by using a
             controlled drying process, one aspect of which is to form a
             polymeric matrix and lock the active component in place so
             that it minimizes migration so that it does not result in a
             disuniform film, the specific details of which Aquestive has a
             good faith basis to believe will be shown by further discovery.
    e. Claim 95 further recites “wherein said film is self-supporting and
       the active component is substantially uniformly distributed,
       whereby said substantially uniform distribution is measured by

                            18
Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 18 of 30
                substantially equally sized individual unit doses which do not vary
                by more than 10% of said desired amount of said active component.”
                 i.   BDSI’s BELBUCA buccal film literally infringes this
                      limitation.
                ii.   BDSI’s BELBUCA buccal film is self-supporting at least
                      because it is able to maintain its integrity and structure in the
                      absence of a separate support when the film is removed from
                      the foil package and applied directly against the cheek and left
                      in place until the entire film dissolves. See FDA Prescribing
                      Information at 30-31.
               iii.   BDSI’s BELBUCA buccal film contains buprenorphine
                      hydrochloride that is substantially uniformly distributed,
                      whereby said substantially uniform distribution is measured
                      by substantially equally sized individual unit does which do
                      not vary by more than 10% of said desired amount of
                      buprenorphine hydrochloride at least because, in approving
                      BELBUCA, the FDA assessed the content uniformity of
                      BELBUCA and found it sufficiently uniform. Aquestive has a
                      good faith basis to believe that the specific content uniformity
                      of BDSI’s BELBUCA buccal film will be shown by further
                      discovery. See, e.g., Exhibit H, FDA Chemistry Review at 6.
      44.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 96 of the ’167 patent as follows:

             a. Claim 96 recites “[t]he film of claim 95, further comprising a
                component selected from the group consisting of citric acid,
                propylene glycol, a sweetener, a preservative, a coloring agent, a
                flavor and combinations thereof.”
                i.    BDSI’s BELBUCA buccal film literally infringes this limitation.

                                    19
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 19 of 30
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 95 of the
                     ’167 patent for the reasons identified in paragraph 43, above.
              iii.   BDSI’s BELBUCA buccal film contains citric acid anhydrous
                     USP, propylene glycol USP, saccharin sodium NF,
                     methylparaben NF, propylparaben NF, yellow iron oxide NF,
                     black iron oxide NF, and peppermint oil NF. See FDA
                     Prescribing Information at 25.
      45.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 97 of the ’167 patent as follows:

             a. Claim 97 recites “[t]he film of claim 95 further comprising an opiate
                or opiate derivative.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 95 of the
                     ’167 patent for the reasons identified in paragraph 43, above.
              iii.   BDSI’s BELBUCA buccal film contains buprenorphine
                     hydrochloride. See FDA Prescribing Information at 25.
      46.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 98 of the ’167 patent as follows:

             a. Claim 98 recites “[t]he film of claim 95 further comprising an
                analgesic.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 95 of the
                     ’167 patent for the reasons identified in paragraph 43, above.
              iii.   BDSI’s BELBUCA buccal film contains buprenorphine
                     hydrochloride. See FDA Prescribing Information at 25.
      47.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 100 of the ’167 patent as follows:

                                    20
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 20 of 30
             a. Claim 100 recites “[t]he film of claim 95 further comprising vitamin
                E acetate.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 95 of the
                     ’167 patent for the reasons identified in paragraph 43, above.
              iii.   BDSI’s BELBUCA buccal film contains vitamin E acetate USP.
                     See FDA Prescribing Information at 25.
      48.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 101 of the ’167 patent as follows:

             a. Claim 101 recites “[t]he film of claim 95 further comprising
                titanium dioxide.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 95 of the
                     ’167 patent for the reasons identified in paragraph 43, above.
              iii.   BDSI’s BELBUCA buccal film contains titanium dioxide USP.
                     See FDA Prescribing Information at 25.
      49.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 102 of the ’167 patent as follows:

             a. Claim 102 recites “[t]he film of claim 96 wherein the flavor
                comprises peppermint oil.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 96 of the
                     ’167 patent for the reasons identified in paragraph 44, above.
              iii.   BDSI’s BELBUCA buccal film contains peppermint oil NF. See
                     FDA Prescribing Information at 25.
      50.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 103 of the ’167 patent as follows:

                                    21
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 21 of 30
             a. Claim 103 recites “[t]he film of claim 95 further comprising a
                buffer.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 95 of the
                     ’167 patent for the reasons identified in paragraph 43, above.
              iii.   BDSI’s BELBUCA buccal film contains monobasic sodium
                     phosphate anhydrous USP and sodium hydroxide NF. See FDA
                     Prescribing Information at 25.
      51.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 107 of the ’167 patent as follows:

             a. Claim 107 recites “[t]he film of claim 96 wherein the sweetener
                comprises sodium saccharin.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 96 of the
                     ’167 patent for the reasons identified in paragraph 44, above.
              iii.   BDSI’s BELBUCA buccal film contains saccharin sodium NF.
                     See FDA Prescribing Information at 25.
      52.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 108 of the ’167 patent as follows:

             a. Claim 108 recites “[t]he film of claim 95 further comprising
                polyacrylic acid.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 95 of the
                     ’167 patent for the reasons identified in paragraph 43, above.
              iii.   BDSI’s BELBUCA buccal film contains polycarbophil USP. See
                     FDA Prescribing Information at 25.




                                    22
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 22 of 30
      53.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 117 of the ’167 patent as follows:

             a. Claim 117 recites “[t]he film of claim 13, wherein the anti-tacking
                agent is present in an amount sufficient to impart reduced film-to-
                film coefficient of friction.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 13 of the
                     ’167 patent for the reasons identified in paragraph 34, above.
              iii.   BDSI’s BELBUCA buccal film contains sodium benzoate NF.
                     See FDA Prescribing Information at 25.
              iv.    At least as described in paragraphs 26, 27, 29, and 30 above,
                     BDSI’s BELBUCA buccal film contains sodium benzoate NF in
                     an amount sufficient to impart reduced film-to-film coefficient
                     of friction at least because BDSI’s BELBUCA buccal film is
                     manufactured in a manner where the film does not adhere to
                     the film itself, the specific details of which Aquestive has a good
                     faith basis to believe will be shown by further discovery.
      54.    Furthermore, BDSI’s BELBUCA buccal film satisfies all elements of

Claim 118 of the ’167 patent as follows:

             a. Claim 118 recites “[t]he film of claim 13, wherein the anti-tacking
                agent is present in an amount sufficient to yield a film with a
                coefficient of friction which reduces adhesion of the film to adjacent
                surfaces during processing.”
                i.   BDSI’s BELBUCA buccal film literally infringes this limitation.
               ii.   BDSI’s BELBUCA buccal film literally infringes claim 13 of the
                     ’167 patent for the reasons identified in paragraph 34, above.
              iii.   BDSI’s BELBUCA buccal film contains sodium benzoate NF.
                     See FDA Prescribing Information at 25.
                                    23
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 23 of 30
                iv.   At least as described in paragraphs 26, 27, 29, and 30 above,
                      BDSI’s BELBUCA buccal film contains sodium benzoate NF in
                      an amount sufficient to impart reduced film-to-film coefficient
                      of friction at least because BDSI’s BELBUCA buccal film is
                      manufactured in a manner where the film does not adhere to
                      adjacent surfaces during manufacturing, the specific details of
                      which Aquestive has a good faith basis to believe will be shown
                      by further discovery.
      55.      Aquestive reserves the right to further amend and/or supplement these

allegations following BDSI’s production of documents regarding BDSI’s BELBUCA

buccal film, BDSI’s disclosure of any non-infringement or invalidity position, the

Court’s determination of the meaning of any disputed terms, and/or any other

development in this litigation that would make such supplementation necessary or

appropriate.

      56.      Aquestive has not granted a license to the ’167 patent or given any other

authority to BDSI—or to anyone else—to make, use, sell, and/or offer for sale

BELBUCA.

      57.      According to its website and BDSI’s financial filings, BDSI has received

to date payments and milestones totaling at least $125 million to develop and make

the infringing BELBUCA buccal film, and had net sales of BELBUCA buccal film of

more than $115,000 from 2017 through June 2019.

      58.      BDSI’s infringement of the ’167 patent has caused and will continue to

cause Aquestive irreparable injury and harm for which there is no adequate remedy



                                    24
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 24 of 30
at law unless and until BDSI is permanently enjoined by this Court from infringing

the ’167 patent.

      59.    As a result of BDSI’s infringing activities, Aquestive has suffered and

will continue to suffer damages in an amount yet to be determined. Under 35 U.S.C.

§§ 283 and 284, Aquestive is entitled to recover damages in an amount to be proven

at trial, and in any event not less than a reasonable royalty, together with interests

and costs, as well as permanent injunctive relief.

      60.    BDSI’s infringement has been committed with full knowledge of

Aquestive’s rights in the ’167 patent since at least (i) BDSI’s first making, using,

offering to sell, and/or selling BELBUCA or (ii) October 13, 2014. Such acts constitute

willful and deliberate infringement, entitling Aquestive to enhanced damages and

reasonable attorneys’ fees.

                                    COUNT 2:
                     Indirect Infringement of the ’167 Patent

      61.    Aquestive incorporates each of the preceding paragraphs 1-60 as if fully

set forth herein.

      62.    The use or administration of any of the dosage strengths of BDSI’s

BELBUCA buccal film by healthcare professionals and/or patients has directly

infringed and continues to infringe at least the following valid and enforceable claims

of the ’167 patent: 13, 33, 39, 45, 52, 66, 73, 83, 89, 95-98, 100-103, 105, 107, 108, 117

and 118.




                                    25
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 25 of 30
      63.     For at least the reasons identified in Paragraph 32-60 above, BDSI’s

BELBUCA buccal film meets all of the limitations of at least the following valid and

enforceable claims of the ’167 patent: 13, 33, 39, 45, 52, 66, 73, 83, 89, 95-98, 100-103,

105, 107, 108, 117 and 118.

      64.     Through its commercial manufacture, sale, offer for sale, and

instructions for use of each of the dosage strengths of BDSI’s BELBUCA buccal film

and other actions, BDSI has indirectly infringed and continues to indirectly infringe

under 35 U.S.C. §§ 271(b) and (c) at least the following valid and enforceable claims

of the ’167 patent: 13, 33, 39, 45, 52, 66, 73, 83, 89, 95-98, 100-103, 105, 107, 108, 117

and 118.

      65.     BDSI has had knowledge of the ’167 patent since at least October 13,

2014, including knowledge of claims 13, 33, 39, 45, 52, 66, 73, 83, 89, 95-98, 100-103,

105, 107, 108, 117 and 118 of the ’167 patent.

      66.     BDSI has induced and continues to induce infringement of the ’167

patent.

      67.     BDSI has induced and continues to induce infringement of the ’167

patent by affirmatively aiding, abetting, urging, or encouraging direct infringement

by healthcare professionals and/or patients, by, inter alia, instructing them to use

BDSI’s infringing BELBUCA buccal film.           BDSI has explicitly instructed and

continues to instruct healthcare professionals and/or patients to use its infringing

BELBCUA buccal film by, inter alia, providing Prescribing Information and other

instructions that instruct healthcare professionals and/or patients to use the

                                      26
          Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 26 of 30
BELBUCA buccal film, which includes all of the elements of at least the following

valid and enforceable claims of the ’167 patent: 13, 33, 39, 45, 52, 66, 73, 83, 89, 95-

98, 100-103, 105, 107, 108, 117 and 118.

      68.    Since at least October 13, 2014, BDSI has had knowledge that the

induced acts would constitute infringement of the ’167 patent and has specifically

intended to cause such infringement. BDSI has, inter alia, intentionally provided

Prescribing Information and other instructions to healthcare professionals and/or

patients that instruction the healthcare professionals and/or patients to use the

infringing BELBUCA buccal film, with knowledge of the ’167 patent and with

knowledge that use by the healthcare professional and/or patient of BELBUCA buccal

film directly infringes at least the following valid and enforceable claims of the ’167

patent: 13, 33, 39, 45, 52, 66, 73, 83, 89, 95-98, 100-103, 105, 107, 108, 117 and 118.

      69.    BDSI’s affirmative acts, including its commercial manufacture, sale,

offer for sale, and/or its provision of instructions for BELBUCA buccal film to

healthcare professionals and/or patients have induced and/or caused, and continue to

induce and/or cause, direct infringement by healthcare professionals and/or patients.

      70.    BDSI has contributed to, and continues to contribute to, infringement of

at least the following valid and enforceable claims of the ’167 patent: 13, 33, 39, 45,

52, 66, 73, 83, 89, 95-98, 100-103, 105, 107, 108, 117 and 118.

      71.    BDSI’s BELBUCA buccal film constitutes a material part of the

invention covered by the claims of the ’167 patent because, inter alia, it includes all



                                    27
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 27 of 30
of the elements of the oral films of at least claims 13, 33, 39, 45, 52, 66, 73, 83, 89, 95-

98, 100-103, 105, 107, 108, 117 and 118 of the ’167 patent.

       72.    Since at least October 13, 2014, BDSI has known that its BELBUCA

buccal film is especially made or especially adapted for use in the infringement of at

least claims 13, 33, 39, 45, 52, 66, 73, 83, 89, 95-98, 100-103, 105, 107, 108, 117 and

118 of the ’167 patent.

       73.    Since at least October 13, 2014, BDSI has known that there is no

substantial non-infringing use for its BELBUCA buccal film.

                             DEMAND FOR JUDGMENT

         WHEREFORE, Aquestive requests the following relief:

         1.     A judgment that BDSI’s making, using, offering to sell, and/or

  selling, within the United States, the accused BELBUCA film products infringes

  one or more claims of the ’167 patent, in violation of 35 U.S.C. § 271(a);



         2.     A judgment that BDSI has actively induced others to infringe one

  or more claims of the ’167 patent, in violation of 35 U.S.C. § 271(b);

         3.     A judgment that BDSI has contributed to others’ infringement

  of one or more claims of the ’167 patent, in violation of 35 U.S.C. § 271(c);

         4.     A judgment that BDSI has willfully infringed the ’167 patent;

         5.     An award of damages adequate to compensate for BDSI’s

  infringement of the claims of the ’167 patent under 35 U.S.C. § 284, together

  with interest and costs as fixed by the Court;

                                     28
         Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 28 of 30
        6.    An award of enhanced damages against BDSI for the willful

infringement of the ’167 patent;

        7.    A determination that this is an exceptional case within the

meaning of 35 U.S.C.§ 285, and an award of Aquestive’s reasonable attorneys’

fees;

        8.    An injunction, pursuant to 35 U.S.C. § 283, permanently

prohibiting BDSI from infringing any claims of the ’167 patent prior to its

expiration, including any extensions; and

        9.    Such other costs and further relief as the Court deems just and
              proper.

                                    JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Aquestive

requests a trial by jury on all triable issues.

        Dated: November 11, 2019.

                                       /s/ E. Bradley Evans
                                       E. Bradley Evans
                                       N.C. State Bar I.D. No.: 28515
                                       Email: ebe@wardandsmith.com
                                       Joseph A. Schouten
                                       N.C. State Bar I.D. No.: 39430
                                       email: jas@wardandsmith.com
                                       Ward and Smith, P.A.
                                       Post Office Box 8088
                                       Greenville, NC 27835-8088
                                       Phone: 252-215-4025
                                       Fax: 252-215-4077
                                       Local Civil Rule 83.1 Counsel for
                                         Plaintiff Aquestive Therapeutics, Inc.



                                    29
        Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 29 of 30
                            James F. Hibey
                            STEPTOE & JOHNSON LLP
                            1330 Connecticut Avenue, NW
                            Washington, DC 20036
                            (212) 429-3000
                            jhibey@steptoe.com

                            John L. Abramic
                            STEPTOE & JOHNSON LLP
                            227 W. Monroe St., Suite 4700
                            Chicago, Illinois 60606
                            (312) 577-1300
                            jabramic@steptoe.com

                            Jamie Lucia
                            STEPTOE & JOHNSON LLP
                            One Market Plaza
                            Spear Tower, Suite 3900
                            San Francisco, California 94105
                            (415) 365-6700
                            jlucia@steptoe.com

                            Counsel for Plaintiff Aquestive Therapeutics, Inc.




                            30
Case 5:19-cv-00505-BO Document 1 Filed 11/11/19 Page 30 of 30
